         Case 1:19-cr-10080-NMG Document 519 Filed 08/14/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

         Plaintiff,
                                                             Case No. 1:19-cr-10080-NMG
 v.

 Homayoun Zadeh,

         Defendant.


                     DEFENDANT HOMAYOUN ZADEH’S
            MOTION TO MODIFY CONDITIONS OF PRE-TRIAL RELEASE

       Defendant Homayoun Zadeh respectfully requests that the Court modify his conditions of

pre-trial release, which currently restrict his travel to the continental United States and require

surrender of his passport. Dr. Zadeh seeks permission to travel for previously scheduled

speaking engagements, and for the return of his passport during those trips. The Court

previously granted Dr. Zadeh permission to travel internationally for speaking engagements in

April through August of 2019. Dr. Zadeh has taken five of those trips (to Malaysia, Taiwan,

Canada, France, and Romania), kept Probation apprised of his travel plans, and returned to the

United States as required.

       As a result of his highly publicized arrest, Dr. Zadeh has been placed on administrative

leave from his position as tenured associate professor and director of the Post-doctoral

Periodontology program at the University of Southern California, and has lost 3 book contracts.

Dr. Zadeh makes this motion to avoid canceling upcoming speaking events so that he may

continue to earn a living and pay his legal fees to defend against the charges in this case. Dr.

Zadeh would keep Probation informed of his travel plans in advance of each proposed trip.



                                                 -1-
           Case 1:19-cr-10080-NMG Document 519 Filed 08/14/19 Page 2 of 4



       Dr. Zadeh is an internationally respected periodontist, and is not a flight risk. He has

strong ties to southern California, where he lives, works, and was arrested. He has been a

professor at the University of Southern California for 26 years, where he also received his D.D.S.

in 1987. Dr. Zadeh has also operated two successful periodontology practices in southern

California for the past 26 years. Dr. Zadeh’s wife of 22 years and two teenage daughters live in

southern California, and he owns a home there. Dr Zadeh has a large, very closely-knit family in

southern California, including 3 brothers, 11 nieces and nephews, 2 aunts, 2 uncles and many

cousins.

       Dr. Zadeh is charged with one count of conspiracy to commit mail and wire fraud and

honest services mail and wire fraud in violation of 18 U.S.C. § 1349 and one count of money

laundering conspiracy in violation of 18 U.S.C. § 1956(h) in a highly publicized college

admissions scandal. He has paid a substantial bond of $100,000 to guarantee his presence. As

the Court is aware, the matter has already been the subject of intense scrutiny and Dr. Zadeh has

already garnered significant media interest. It is highly unlikely that a defendant in this matter

could successfully flee, and any attempt to flee would result in national and even international

headlines.

       Dr. Zadeh maintains an active schedule as a speaker at academic and dental conferences

and symposia. He is currently scheduled to speak at the following events in the fall of 2019.


             Lecture date     Meeting              City              Travel dates
             September 26-    European             Lisbon,           September 24-29,
             28, 2019         Academy of           Portugal          2019
                              Osseointegration
             October 10-12,   International        Barcelona,        October 9-12,
             2019             Federation of        Spain             2019
                              Esthetic
                              Dentistry (IFED)


                                                -2-
         Case 1:19-cr-10080-NMG Document 519 Filed 08/14/19 Page 3 of 4



            November 9-       Quintessence         Moscow,          November 7-11,
            10, 2019          Symposium            Russia           2019
            Nov 13, 2019      PhD Thesis           Barcelona,       Nov 11-13
                              defense              Spain
                              U. International
                              Barcelona
            November 14-      Portuguese           Lisbon,          November 12-16,
            16, 2019          Dental               Portugal         2019
                              Association


        Since the indictment, Dr Zadeh, has completed 5 international trips, pre-approved by the

court, to fulfil his commitments. He has carefully complied with the terms set by the court and

his pre-trial officer.

        Dr. Zadeh therefore respectfully requests that the Court modify his conditions of pre-trial

release to permit him to travel on the above-named dates, and for the return of his passport

during these trips.

        The Government takes no position with respect to this motion.



Dated: August 14, 2019                        Respectfully submitted,


                                              HOMAYOUN ZADEH

                                              By his attorneys,

                                              /s/ Megan A. Siddall
                                              Tracy A. Miner (BBO No. 547137)
                                              Megan A. Siddall (BBO No. 568979)
                                              Seth B. Orkand (BBO No. 669810)
                                              Miner Orkand Siddall LLP
                                              470 Atlantic Ave, 4th Floor
                                              Boston, MA 02110
                                              Tel.: (617) 273-8377
                                              Fax: (617) 273-8004
                                              tminer@mosllp.com
                                              msiddall@mosllp.com
                                              sorkand@mosllp.com


                                                 -3-
        Case 1:19-cr-10080-NMG Document 519 Filed 08/14/19 Page 4 of 4



                              CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document was served by ECF on counsel for the
Government on August 14, 2019.

                                           /s/ Megan A. Siddall
                                           Megan A. Siddall




                                            -4-
